Exhibit 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT made as of the 20th day of MARCH, 2008 (the "Effective
Date") by and between EDWARD CARROLL, individually, whose address is 34 Sunset
Road Bay Shore, NY (hereinafter, at times, referred to as the "Employee"), and
GREENSHIFT CORPORATION (F/K/A GS CLEANTECH CORPORATION), a corporation of the
State of Delaware, whose address is One Penn Plaza, Suite 1612, New York, New
York 10119 (hereinafter, at times, along with any affiliated or related
entities, referred to as "GreenShift"). GreenShift and Employee shall
hereinafter collectively, at times, be referred to as the "Parties" or
individually, at times, as a "Party" and this Employment Agreement shall
hereinafter, at times, be referred to as the "Agreement."


WHEREAS:


A.  
GreenShift develops and commercializes clean technologies that facilitate the
efficient use of natural resources and does so today by developing and
integrating new clean technologies into existing biofuel production facilities,
by selling equipment and services based on its technologies, and by using its
technologies to directly produce and sell biomass-derived oils and fuels (the
"Business");



B.  
GreenShift desires to obtain the continuing services of Employee in the capacity
of CHIEF FINANCIAL OFFICER and EXECUTIVE VICE PRESIDENT, FINANCE of GreenShift,
and Employee desires to provide services to GreenShift as its employee, in such
capacities, and in accordance with the terms, conditions and covenants set forth
in this Agreement; and,



C.  
GreenShift would not have provided Employee with the opportunities, information
and other benefits hereinafter described if Employee had not agreed to provide
full time and exclusive services relative to the Business for GreenShift as
specified hereunder for the full term hereof and pursuant to the terms,
conditions and covenants of this Agreement.



NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


1.  
EMPLOYMENT



A.      Employment


GreenShift hereby hires and employs Employee to serve as its CHIEF FINANCIAL
OFFICER and EXECUTIVE VICE PRESIDENT, FINANCE. Employee shall have those duties
and responsibilities as shall be determined, from time to time, by GreenShift's
Board of Directors.


B.      Acceptance


Employee hereby accepts its employment hereunder, subject to all of the terms,
conditions and covenants contained in this Agreement.


C.      Loyalty


Employee shall devote his FULL AND EXCLUSIVE TIME relative to the Business,
attention and best efforts to the performance of his duties under this
Agreement. During the term of his employment under this Agreement, Employee
shall not at any time or place or to any extent whatsoever, either directly or
indirectly, without the express prior written consent of GreenShift obtained in
each instance, voluntarily engage in any conduct, litigation, business practice,
governmental, regulatory or administrative agency's investigation or dispute or
in any activity whatsoever competitive with, adverse to or detrimental to the
business or affairs of GreenShift, whether alone, as a partner, or as a past or
present officer, director, employee, agent, member or shareholder or in any
other capacity whatsoever, of any company or other entity except under, and
pursuant to, this Agreement, and all fees, commissions, or other income
attributable to Employee's business services relative to the Business during the
term of this Agreement shall inure to and belong to and be the sole property of
GreenShift, as the case may be, subject to the terms and conditions set forth
below. Employee shall not act as an employee, consultant, independent contractor
or otherwise for any other person, corporation, LLC, LLP, joint venture,
partnership or other entity whatsoever nor conduct any other business whatsoever
during the term of this Agreement without the express written consent of
GreenShift obtained in each instance in advance except as provided herein.
Notwithstanding the foregoing to the contrary, nothing herein shall prevent
Employee from being a passive investor or receiving dividend or interest income
or capital gains from investments, all of which GreenShift acknowledges it shall
have no entitlement to. Furthermore, Employee may serve as a member of a board
of directors or other organization(s) which do not compete with GreenShift and
which do not pose any conflict of interest or appearance of conflict of
interest, and may participate in other professional, civic, governmental
organizations or activities which do not materially affect Employee's ability to
carry out its full time duties hereunder. Any and all such activities shall be
disclosed to GreenShift's Board of Directors, in advance, during the term of
this Agreement.


 
Page 1 of 14

--------------------------------------------------------------------------------

 
 
D.      Location


Employee shall perform services for GreenShift at such locations as may be
mutually agreed upon by the Parties from time to time.


2.  
RESPONSIBILITIES OF EMPLOYEE



A.      Best Efforts


Employee shall use his best efforts on a full time and regular basis to perform
those services which are customary and consistent with Employee's role with
GreenShift, or as otherwise directed by GreenShift's Chief Executive Officer and
assist GreenShift in a diligent and aggressive manner with the operation and
growth of GreenShift and in developing and obtaining new business, acquisition
targets, technologies, strategic alliances and other growth producing
opportunities.


B.      Cooperation and Conduct


Employee shall work with GreenShift to assure that he and all employees of
GreenShift at all times cooperate with GreenShift personnel, conduct themselves
in a manner consistent with the high image, reputation and credibility of
GreenShift and engage in no activities which reflect adversely on GreenShift.


C.      Reports


Employee shall furnish GreenShift, at intervals as reasonably requested by
GreenShift, with all financial reports, budgets, forecasts, and such other
information regarding his business efforts on behalf of GreenShift under this
Agreement as GreenShift may request from time to time.


 
Page 2 of 14

--------------------------------------------------------------------------------

 
 
D.      Meetings


Employee shall attend any and all meetings and trade shows as reasonably
required by GreenShift, at GreenShift's expense.


E.      Compliance with Laws


Employee shall comply with all applicable federal, state and local laws and
regulations in performing its obligations hereunder.


F.      Business Practices


Employee acknowledges GreenShift's corporate policy prohibiting its employees
from receiving or offering any gifts, rebates or other payments in connection
with any GreenShift related business transaction or relationship, and hereby
represents and covenants that he has not made, and will not make, any such
payment(s) in connection with any GreenShift related business transaction or
relationship and will notify GreenShift immediately if any party requests that
any such prohibited payment be made.


3.  
SCOPE AND LIMITATIONS OF EMPLOYEE'S AUTHORITY



A.      Trade Practices


At no time shall Employee make any false or misleading representations or engage
in any other unfair or deceptive trade practices with respect to GreenShift.
Employee shall refrain from communicating any representations, guarantees or
warranties with respect to GreenShift, except such as are authorized expressly
by GreenShift in writing or are set forth in GreenShift's literature.


B.      Relationship of the Parties


Employee acknowledges that he is being engaged hereunder as a full time employee
of GreenShift. Employee shall not engage in any other commercial venture during
the term hereof without GreenShift's prior written consent. Subject to the
exclusions specifically set forth in Section 1 hereof, Employee further
acknowledges and agrees that all income or other earnings which accrue to
Employee from his business efforts relative to the Business on behalf of
GreenShift during the term of this Agreement (and any extension thereof) shall
be the sole and exclusive property of GreenShift, except as may be otherwise
agreed upon in writing.


4.  
COMPENSATION



A.      Salary


Subject to the terms hereof, the compensation to be paid by GreenShift to
Employee in consideration for all services rendered hereunder shall be an annual
salary of ONE HUNDRED FIFTY THOUSAND ($150,000.00) DOLLARS, U.S. currency.


(i)      Increase


The Salary shall be subject to automatic increase to TWO HUNDRED FIFTY FIVE
THOUSAND ($250,000.00) DOLLARS, U.S. currency, in the event that GreenShift's
revenues exceed $50 million on an annualized basis; provided, however, that
GreenShift's Board of Directors shall in any event review the salaries and other
compensation payable hereunder to Employee for possible increases to levels
commensurate with industry standard conventions for employees having similar
responsibilities as Employee. Any future increases in Executive's salary shall
be made in the discretion of GreenShift's Board of Directors. Any salaries paid
to Employee may be paid by GreenShift in the form of GreenShift common stock
with the written consent of Employee, or in any event in accordance with
GreenShift's normal mode of payment (i.e., weekly, bi-weekly) and shall be
subject to all applicable Federal and state withholdings.


 
Page 3 of 14

--------------------------------------------------------------------------------

 
 
B.      Vacation


Employee shall be entitled to FOUR (4) WEEKS (TWENTY (20) WORKING DAYS) of paid
vacation hereunder, at times and for duration to be discussed in advance and
agreed upon by GreenShift's Board of Directors.


C.      Benefit Plans


Employee shall be entitled to participate in benefit plans maintained by
Employer, pursuant to the terms and conditions of such plans, if any, if
approved by the Board of Directors and stockholders of Employer. At a minimum,
such benefit plans shall be the same as or similar to those provided to other
executives of GreenShift.


D.      Health Insurance


Employee shall be eligible for health insurance benefits (for himself, his
spouse and children) provided by GreenShift in accordance with the policy in
place for GreenShift, which may be modified from time to time, in GreenShift's
sole and absolute discretion.


E.      Bonus


Employee's performance shall be reviewed hereunder not less than annually and
GreenShift's Board of Directors may, but shall not be required to, in its sole
discretion, pay Employee a bonus based upon Employee's performance hereunder.


F.      Preferred Stock; Performance Based Compensation


(1)      Issuance


Upon the execution hereof, the Employee shall receive FOUR HUNDRED SIXTY
THOUSAND (460,000) shares of GreenShift Series B Preferred Stock (the "Employee
Series B Shares") which shares have a FIXED conversion ratio of ONE (1) Series B
preferred share to TWENTY-FIVE (25) common shares and correspond to ELEVEN
MILLION (11,500,000) GreenShift common shares.


(2)           Restrictions on Conversion


i.  
TWENTY SIX THOUSAND EIGHT HUNDRED SEVENTEEN (26,817) Employee Series B Shares
shall be convertible on or after January 1, 2008 into SIX HUNDRED SEVENTY
THOUSAND FOUR HUNDRED THIRTY FIVE (670,435) GreenShift common shares.

 
 
Page 4 of 14

--------------------------------------------------------------------------------

 
 
ii.  
ONE HUNDRED SEVENTY THREE THOUSAND ONE HUNDRED EIGHTY THREE (173,183) Employee
Series B Shares shall be convertible into FOUR MILLION THREE HUNDRED TWENTY NINE
THOUSAND FIVE HUNDRED SEVENTY FIVE (4,329,575) GreenShift common shares on a
prorated basis in conjunction with GreenShift's realization of FIFTY MILLION
DOLLARS ($50,000,000) in annualized earnings before interest, taxes,
depreciation and amortization and non-cash and non-recurring items ("EBITDA").
For example, and for the avoidance of doubt, in the event that GreenShift
realizes TEN MILLION ($10,000,000) in annualized EBITDA, Employee may
permissibly convert TWENTY PERCENT (20%) of the Employee Series B Shares; and,
in the event that GreenShift realizes TWENTY MILLION ($20,000,000) in annualized
EBITDA, Employee may permissibly convert FORTY PERCENT (40%) of the Employee
Series B Shares, and so on.



iii.  
FORTY THOUSAND (40,000) Employee Series B Shares shall be convertible into ONE
MILLION (1,000,000) GreenShift common shares upon the completion by GreenShift
of a minimum of FIFTY MILLION ($50,000,000) in new financing on a pro rated
basis (not including any financing closed prior to March 31, 2008) to support
the construction of GreenShift various corn oil extraction and biodiesel
production projects.



iv.  
FORTY THOUSAND (40,000) Employee Series B Shares shall be convertible into ONE
MILLION (1,000,000) GreenShift common shares once the market price for
GreenShift common stock trades at or above ONE DOLLAR ($1.00) per share for
THREE (3) consecutive months.



v.  
SIXTY THOUSAND (60,000) Employee Series B Shares shall be convertible into ONE
MILLION FIVE HUNDRED THOUSAND (1,500,000) GreenShift common shares once the
market price for GreenShift common stock trades at or above TWO DOLLARS ($2.00)
per share for THREE (3) consecutive months.



vi.  
SIXTY THOUSAND (60,000) Employee Series B Shares shall be convertible into ONE
MILLION FIVE HUNDRED THOUSAND (1,500,000) GreenShift common shares once the
market price for GreenShift common stock trades at or above THREE DOLLARS
($3.00) per share for THREE (3) consecutive months.



vii.  
SIXTY THOUSAND (60,000) Employee Series B Shares shall be convertible into ONE
MILLION FIVE HUNDRED THOUSAND (1,500,000) GreenShift common shares once the
market price for GreenShift common stock trades at or above FOUR DOLLARS ($4.00)
per share for THREE (3) consecutive months.



(3)           Measurement of Annualized EBITDA


 GreenShift's annualized EBITDA shall be measured on a quarterly basis and a
copy of the relevant calculation shall be provided to the Employee with a
statement of account detailing the amount of the Employee Series B Shares
originally issued to the Employee, the amount of Employee Series B Shares
then-held by the Employee, and the amount of Employee Series B Shares that the
Employee may convert.


 
Page 5 of 14

--------------------------------------------------------------------------------

 
 
(4)           Mechanics of Conversion


Upon the submission to GreenShift by the Employee of a completed written notice
of conversion (each a "Series B Conversion Notice"), a copy of which Series B
Conversion Notice is attached hereto as Exhibit A, GreenShift shall, within no
more than FIVE (5) days following the submission of each such Series B
Conversion Notice, issue to Employee the relevant number of GreenShift common
shares (which shares shall be either registered or issued pursuant to an
applicable exemption from registration).


(5)           Effect of Termination by Employee


In the event of the termination of Employee's employment by the Employee
pursuant to the terms hereof for any reason, (a) any outstanding Employee Series
B Shares held by Employee that, at the time of any such termination, may be
converted pursuant to the terms hereof shall automatically convert into the
appropriate number of GreenShift common shares at the 1 for 25 ratio and based
on the other restrictions on conversion stated above, which common shares shall
be issued to Employee within no more than FIVE (5) days following any event of
termination; and (b), any outstanding Employee Series B Shares held by Employee
that, at the time of any such termination, may NOT be converted pursuant to the
terms hereof shall be forfeit by Employee and shall be automatically cancelled
on GreenShift's books and records.


(6)           Effect of Termination by Employer


In the event of the termination of Employee's employment by the Employer
pursuant to the terms hereof for any reason, (a) any outstanding Employee Series
B Shares held by Employee that, at the time of any such termination, may be
converted pursuant to the terms hereof shall automatically convert into the
appropriate number of GreenShift common shares at the 1 for 25 ratio and based
on the other restrictions on conversion stated above, which common shares shall
be issued to Employee within no more than FIVE (5) days following any event of
termination; and (b), any outstanding Employee Series B Shares held by Employee
that, at the time of any such termination, may not be converted pursuant to the
terms hereof shall NOT be forfeit by Employee and shall automatically convert
into the appropriate number of GreenShift common shares at the 1 for 25 ratio
and based on the other restrictions on conversion stated in this Section 4(F),
which common shares shall be issued to Employee within no more than FIVE (5)
days following the satisfaction by GreenShift of any and all such conditions as
relevant.


(7)           Effect of Other Termination


In the event of the termination of Employee's employment under circumstances
involving the Employee's disability, incapacitation or untimely death, ALL
Employee Series B Shares held by Employee at the time of any such termination
(after accounting for any prior conversions of the Employee Series B Shares by
Employee) shall automatically convert into the appropriate number of GreenShift
common shares at the 1 for 25 ratio and, notwithstanding the other restrictions
on conversion stated above, ALL Common Shares shall be issued to Employee's
trustee(s), guardian(s), survivors or estate within no more than FIVE (5) days
following any event of termination.


 
Page 6 of 14

--------------------------------------------------------------------------------

 
 
G.      Technology Invention


GreenShift is a technology-centric company and its continued evolution will
require the continued development of technologies that enhance earnings and are
accretive to GreenShift's shareholder wealth. Employee shall, as part of its
duties hereunder, strive to continuously improve GreenShift's technologies,
operations and production facilities and to assist with the development of
strategically compatible new technologies.


(1)           Significant Employee Invention


In the event that Employee invents a new technology that increases GreenShift's
EBITDA by more than TEN MILLION DOLLARS ($10,000,000) per year for at least ONE
(1) year (the "Threshold Condition"), which increase is demonstrated by the
realization by GreenShift of EBITDA at this annualized run rate for a minimum of
SIX (6) consecutive months (each a "Significant Employee Invention"), then
Employee shall receive FIVE PERCENT (5%) of the annualized incremental EBITDA
earned by the Company by virtue of any and all use of the Significant Employee
Invention (the "SEI Royalty") for so long as such Significant Employee Invention
continues to produce EBITDA for GreenShift of at least TEN MILLION DOLLARS
($10,000,000) per year.


(2)      Extraordinary Employee Invention


In the event that Employee invents a new technology that increases GreenShift's
EBITDA by more than FIFTY MILLION DOLLARS ($50,000,000) per year for at least
ONE (1) year (the "Extraordinary Threshold Condition"), which increase is
demonstrated by the realization by GreenShift of EBITDA at this annualized run
rate for a minimum of SIX (6) consecutive months (each a "Extraordinary Employee
Invention"), then Employee shall receive TEN PERCENT (10%) of the annualized
incremental EBITDA earned by the Company by virtue of any and all use of the
Extraordinary Employee Invention (the "EEI Royalty") for so long as such
Extraordinary Employee Invention continues to produce EBITDA for GreenShift of
at least FIFTY MILLION DOLLARS ($50,000,000) per year.


(3)           Qualification; Commitment of Research and Development Resources


GreenShift's Board of Directors shall, in its sole discretion, determine whether
or not any potential invention is qualified for GreenShift's commitment of
research and development resources. The failure by GreenShift's Board of
Directors to commit resources to the development of any proposed Employee
invention shall, under no circumstance, constitute grounds for any termination
of this Agreement.


(4)           Lead Inventor; Co-Development


In the event that Employee is the original inventor of any Significant Employee
Invention and/or Extraordinary Employee Invention but then relies on other
GreenShift employees to assist in the development of the Significant Employee
Invention and/or Extraordinary Employee Invention, then Employee shall receive
FIFTY PERCENT (50%) of the relevant and applicable SEI Royalty and/or EEI
Royalty and Employee's co-developers shall receive the remaining FIFTY PERCENT
(50%) of the relevant and applicable SEI Royalty and/or EEI Royalty on a
pro-rated basis.


 
Page 7 of 14

--------------------------------------------------------------------------------

 
 
(5)           Form of Payment


Any SEI Royalties and/or EEI Royalties payable hereunder shall be paid in the
form of cash on a quarterly basis after the Threshold Condition has been met.


(6)           Ownership of Employee Invention


The Employee agrees that GreenShift shall be the exclusive owner of any
Significant Employee Invention, Extraordinary Employee Invention, and/or any
other intellectual properties developed by Employee during the Term hereof.


NOTWITHSTANDING THE OTHER SURVIVAL PROVISIONS HEREOF, AND FOR AVOIDANCE OF ANY
DOUBT, GREENSHIFT'S OBLIGATION TO PAY ANY SEI AND/OR EEI ROYALTIES HEREUNDER
SHALL SURVIVE THE EXPIRATION OR ANY TERMINATION OF THIS AGREEMENT AND SHALL
CONTINUE TO REMAIN IN FULL FORCE AND EFFECT FOR SO LONG AS GREENSHIFT CONTINUES
TO USE THE SIGNIFICANT EMPLOYEE INVENTION AND/OR EXTRAORDINARY EMPLOYEE
INVENTION; AND, IN THE EVENT OF THE TERMINATION HEREOF UNDER CIRCUMSTANCES
INVOLVING THE EMPLOYEE'S DISABILITY, INCAPACITATION OR UNTIMELY DEATH, ALL SUCH
ROYALTIES SHALL CONTINUE TO BE PAID TO EMPLOYEE'S TRUSTEE(S), GUARDIAN(S),
SURVIVORS OR ESTATE ON BEHALF OF EMPLOYEE FOR SO LONG AS GREENSHIFT CONTINUES TO
USE THE SIGNIFICANT EMPLOYEE INVENTION AND/OR EXTRAORDINARY EMPLOYEE INVENTION.


H.      Specific Performance


GreenShift and Employee agree that any breach of Section 4(F) or Section 4(G)
hereof is likely to cause Employee substantial and irrevocable damage which is
difficult to measure. Therefore, in the event of any such breach or threatened
breach, GreenShift and Employee agree that Employee, in addition to such other
remedies which may be available, shall have the right to obtain an injunction
from a court restraining such a breach or threatened breach and the right to
specific performance of the provisions of this Section 4(F) or Section 4(G)
hereof.


5.  
EMPLOYEE'S BUSINESS EXPENSES



Employee shall be reimbursed for normal and necessary business expenses incurred
in connection with his business efforts on GreenShift's behalf hereunder. Said
expenses shall be presented to GreenShift in accordance with its customary
policy for approval and shall be promptly reimbursed.


6.  
TAXES



GreenShift shall withhold all applicable employment taxes, including Federal and
state income taxes, Social Security and unemployment taxes, disability or any
similar taxes or other payments, with respect to amounts earned or received by
Employee hereunder.


 
Page 8 of 14

--------------------------------------------------------------------------------

 
 
7.  
COVENANTS



A.      Confidential Information


Employee acknowledges that during the term of this Agreement and otherwise
during the course of performing services for GreenShift, Employee shall have
access to certain written and nonwritten information which GreenShift considers
confidential and proprietary ("Confidential Information"). In consideration for
Employee being granted access to such Confidential Information and for the other
benefits hereunder, Employee hereby agrees that, during the term of this
Agreement and thereafter for a period of THREE (3) YEARS, Employee shall keep
secret and retain in strictest confidence, and shall not, without the prior
written consent of GreenShift obtained in each instance, furnish, make available
or disclose to any third party, or use for the benefit of himself or any third
party, any Confidential Information. As used in this Paragraph, "Confidential
Information" shall mean any information relating to the business or affairs of
GreenShift which is not generally known to the public, including, but not
limited to, product or business plans, improvements and developments, GreenShift
financial statements; customer and potential customer identities; names and
qualifications of GreenShift employees, suppliers; pricing methodologies and
profit margins, including information regarding competitive bids, business or
acquisition strategies, internal company and product methodologies and analyses,
inventions, copyrightable work or other proprietary information used or
developed by GreenShift in connection with its business, and the existence and
terms of this Agreement. Notwithstanding the foregoing, Confidential Information
shall not include any information, which is or becomes in the public domain
through no wrongful act on the part of Employee or its employees or agents.


B.      Non-Solicitation


For a period of TWO (2) YEARS after the termination of Employee's relationship
with GreenShift hereunder, without regard to the manner and method of
termination (other than the death of Employee), he shall not, without the prior
written consent of the GreenShift, which consent shall not be unreasonably
withheld, obtained in each instance, solicit business, accept business from, or
deal with any client, customer, supplier, vendor, manufacturer, fulfillment
company, distributor or other business account (or prospective account which
GreenShift has in development) of GreenShift in the capacity of a salesman or in
any other capacity which could negatively impact GreenShift's sales or
relationships with its customers, clients, vendors, suppliers, manufacturers or
other business relationships, nor shall he solicit for employment any person who
was or is an employee of GreenShift or any affiliated or related entity of
GreenShift at any time prior to or during the term of this Agreement. If the
scope of the foregoing restriction is too broad to permit enforcement thereof to
its fullest extent, then, such restriction shall be enforced to the maximum
extent permitted by law, and Employee hereby consents and agrees that such scope
may be judicially modified accordingly in any proceeding brought to enforce such
restriction. Nothing herein contained shall be deemed to prevent Employee from
accepting employment, whether full time or part time with any company, entity,
individual who was not a client of GreenShift at the time of termination or who
is not in a consulting business, as a member of such company's in-house staff.


C.      Covenant Not To Compete


Employee agrees that during the term of this Agreement, and for a period of
THREE (3) YEARS. following the termination of his relationship with the
GreenShift hereunder, regardless of the method or manner of such termination,
unless such termination is initiated by GreenShift without cause, he shall not,
either individually or in partnership or in conjunction with any person or
persons, firm, association, syndicate, company, corporation or other entity or
enterprise, as a principal, agent, officer, director, shareholder, member,
employee, consultant, employee or in any manner whatsoever, carry on or be
engaged in or connected with or interested in, advise, or permit his name or any
part thereof to be utilized, or be employed by any person or persons, firm,
association, syndicate, company, corporation or other entity or enterprise
engaged in or connected with or interested in a business or venture which
competes, in whole or in part, with the Business wherever GreenShift conducts
operations with one or more of GreenShift's proprietary technologies and/or
processes, including, for example and without limitation, GreenShift's corn oil
extraction technologies and processes. Employee acknowledges that GreenShift
intends to conduct business throughout the United States of America and
therefore requires the geographic breadth of the foregoing restriction. If the
scope of the foregoing restriction is too broad to permit enforcement thereof to
its fullest extent, then such restriction shall be enforced to the maximum
extent permitted by law, and Employee hereby consents and agrees that such scope
may be judicially modified accordingly in any proceeding brought to enforce such
restriction. Nothing herein contained shall be deemed to prevent Employee from
accepting employment, whether full time or part time with any company, entity,
individual who was not a client of GreenShift at the time of termination or who
is not in a consulting business, as a member of such company's inhouse staff.


 
Page 9 of 14

--------------------------------------------------------------------------------

 
 
D.      Equitable Remedies


The restrictions contained in this Section 7 are necessary for the protection of
the business and goodwill of GreenShift and are considered by the Employee to be
reasonable for such purpose. The Employee acknowledges and agrees that any
breach of this Section 7 is likely to cause GreenShift substantial and
irrevocable damage which is difficult to measure. Therefore, in the event of any
such breach or threatened breach, the Employee agrees and consents that
GreenShift, in addition to such other remedies which may be available, shall
have the right to obtain temporary or permanent injunctive relief (along with
reasonable legal fees and costs provided GreenShift is the prevailing party)
restraining such a breach or threatened breach and the right to specific
performance of the provisions of this Section 7 without the necessity of proof
of actual damages. Employee hereby waives the adequacy of a remedy at law as a
defense to such relief.


8.  
DURATION OF AGREEMENT/TERMINATION/SURVIVAL



A.      Duration


Except in the case of earlier termination, as hereinafter specifically provided,
the term (the "Employment Period") of this Agreement shall be as of the date
first above written (the effective date hereof) through and including FIVE (5)
YEARS from the date first above written; provided, however, that after
expiration of the employment period, this Agreement and the Employment Period
shall automatically be renewed each January 1 for successive one-year terms so
that the remaining term of this Agreement and the Employment Period shall
continue to be one year at all times after expiration of the employment period
unless the GreenShift or the Employee delivers written notice to the other party
at least SIXTY (60) DAYS preceding the expiration of the employment period or
any one-year extension date of the intention not to extend the term of this
Agreement.


B.      Termination


Either Employee or GreenShift may terminate this Agreement at will, with or
without cause, at any time during the employment period or any extension term
(hereinafter referred to as the "Termination Date"). If the termination is
without cause, SIXTY (60) DAYS advance written notice must be provided by the
terminating Party to the other Party. EACH PARTY ACKNOWLEDGES THAT SUCH TIME
PERIOD IS ADEQUATE TO ALLOW IT TO TAKE ALL ACTIONS REQUIRED TO ADJUST ITS
BUSINESS OPERATIONS IN ANTICIPATION OF TERMINATION. If the termination is for
Cause, no advance notice shall be required, but may be provided at the option of
the terminating Party. "Cause" for purposes of this paragraph shall include, but
not necessarily be limited to, the following:


 
Page 10 of 14

--------------------------------------------------------------------------------

 
 
(1)           Termination by Employee


In the case of termination by Employee, Cause shall exist if GreenShift breaches
any provision of this Agreement or any other agreement to which Employee and
GreenShift are parties.


(2)           Termination by GreenShift


In the case of termination by GreenShift, Cause shall exist if Employee acts in
any way damaging or detrimental to the business or business reputation of
GreenShift or in any manner which GreenShift believes, in its' sole and absolute
discretion, to be damaging or detrimental to or not in compliance with the
professional manner in which GreenShift conducts its business or otherwise based
upon poor performance hereunder as determined by GreenShift's Board of
Directors. Notwithstanding the operation of the terms hereof pertaining to the
obligations of GreenShift under circumstances involving any termination or other
expiration of this Agreement, if GreenShift terminates Employee's employment
hereunder without cause, Employee shall be entitled all salary and other
compensation payable for the balance of the employment period of this Agreement.
Should GreenShift terminate Employee's employment hereunder with Cause, Employee
shall be entitled to two (2) years salary as severance; provided, however, that
such payment shall not be due to Employee in the event Employee is terminated
for fraud or gross misconduct.


(3)           Additional Cause


Except under any circumstances involving the Employee's disability,
incapacitation or untimely death, in which case this Agreement and all rights
inuring to the benefit of Employee hereunder may be assigned to Employee's
trustee(s), guardian(s), survivors or estate, at their or its sole option, Cause
shall exist for termination by either Party if the other Party assigns or
attempts to assign this Agreement, except as permitted hereunder, liquidates or
terminates its business, is adjudicated a bankrupt, makes an assignment for the
benefit of creditors, invokes the provisions of any law for the relief of
debtors, or files or has filed against it any similar proceeding, commits any
crime (felony or misdemeanor) or has any investigation or other governmental
inquiry brought against it.


C.      No Damages


THIS AGREEMENT IS EXECUTED BY BOTH GREENSHIFT AND EXECUTIVE WITH THE KNOWLEDGE
THAT IT MAY BE TERMINATED OR NOT EXTENDED. EXECUTIVE ACKNOWLEDGES THAT APART
FROM THE TERMS OF THIS AGREEMENT, GREENSHIFT HAS MADE NO REPRESENTATION AS TO
THE LENGTH OF TIME DURING WHICH THIS AGREEMENT WILL REMAIN IN FORCE.


 
Page 11 of 14

--------------------------------------------------------------------------------

 
 
D.      Survival


ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT, OR IN ANY SCHEDULE, CERTIFICATE, DOCUMENT OR STATEMENT DELIVERED
PURSUANT HERETO, SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND SHALL BE
DEEMED TO HAVE BEEN RELIED UPON (AND NOT BE AFFECTED IN ANY RESPECT BY) THE
TERMINATION OF THIS AGREEMENT.


9.  
ASSIGNMENT



No Party may assign, transfer or sell all of any of its rights under this
Agreement (or delegate all or any of its obligations hereunder) without the
prior written consent of the other Party. Subject to these restrictions, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the Parties, their successors and permitted assigns.


10.  
WAIVER



The waiver by either Party of any of its rights or any breaches of the other
Party under this Agreement must be in writing to be effective and any such
waiver in a particular instance shall not be construed as a waiver of the same
or different rights or breaches in subsequent instances. All remedies, rights
undertakings and obligations hereunder shall be cumulative, and none shall
operate as a limitation of any other.


11.  
NOTICES



All notices and demands of any kind which either GreenShift or Employee may be
required or desire to serve upon the other under the terms of this Agreement
shall be in writing and shall be served by personal delivery, by certified
mail-return receipt requested or by commercial courier service, at the addresses
set forth in this Agreement or at such other addresses as may be designated
hereafter by the Parties in writing. If by personal delivery or commercial
courier, service shall be deemed complete upon the delivery date. If by
certified mail, service shall be deemed complete upon the date of the mailing.


12.  
SEVERABILITY



In the event that any of the provisions of this Agreement or the application of
any such provisions to the Parties hereto with respect to their obligations
hereunder shall be held by a court of competent jurisdiction to be unlawful or
unenforceable, the remaining provisions of this Agreement shall remain in full
force and effect, and shall not be affected, impaired or invalidated in any
manner.


13.  
PARAGRAPH HEADINGS AND LANGUAGE INTERPRETATIONS



The paragraph headings contained herein are for reference only and shall not be
considered substantive provisions of this Agreement. The use of a singular or
plural form shall include the other form, and the use of a masculine, feminine
or neuter gender shall include the other genders, as applicable.
 
 
Page 12 of 14

--------------------------------------------------------------------------------

 
 
14.  
ENTIRE AGREEMENT



This Agreement constitutes the final agreement between the Parties pertaining in
any manner to the subject matter hereof, and contains all of the covenants and
undertakings between the Parties with respect to said subject matter. Each party
to this Agreement acknowledges that no written or oral representations,
inducements, promises or agreements have been made which are not embodied herein
and the Parties will not rely on any future oral representations, inducements,
promises or agreements unless embodied in a written amendment hereto. Any and
all prior or contemporaneous, written or oral agreements between the Parties
pertaining in any manner to the subject matter of this Agreement expressly are
superseded and canceled by this Agreement. Except as otherwise provided herein,
this Agreement may not be amended, modified or supplemented, except by a written
instrument signed by both parties hereto. IT IS THE INTENTION AND DESIRE OF THE
PARTIES THAT THE EXPRESS PROVISIONS OF THIS AGREEMENT NOT BE SUBJECT TO
VARIATION BY IMPLIED COVENANTS OF ANY KIND.


15.  
COUNTERPARTS



This Agreement may be executed in ONE (1) or more counterparts, each of which
will be deemed to be any original copy of this Agreement and all of which, taken
together, shall be deemed to constitute ONE (1) and the same Agreement.


16.  
CONSENT TO JURISDICTION



GreenShift and Employee hereby submit and consent to the exclusive venue and
jurisdiction of the Supreme Court of the State of New York in respect of the
interpretation and enforcement of the provisions of this Agreement, and hereby
waive and agree not to assert as a defense in any action, suit or proceeding for
the interpretation or enforcement of this Agreement, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that this Agreement may not be enforced in or by
said courts or that its property is exempt or immune from execution, that the
suit, action or proceeding is brought in an inconvenient forum, or that the
venue of the suit, action or proceeding is improper. GreenShift and Employee
agree that service of process may be made in any manner permitted by the laws of
the State of New York or the federal laws of the United States in any such
action, suit or proceeding against GreenShift and Employee with respect to this
Agreement. GreenShift and Employee agree that final judgment (with all right of
appeal having expired or been waived) against it in any such action, suit or
proceeding shall be conclusive and that the other Party is entitled to enforce
such judgment in any other jurisdiction by suit on the judgment, a certified
copy of which shall be conclusive evidence of the fact and amount of
indebtedness arising from such judgment.


17.  
ADVICE OF COUNSEL



THE PARTIES ACKNOWLEDGE THAT THEY HAVE EACH RECEIVED A COPY OF THIS AGREEMENT,
THAT THEY HAVE READ AND FULLY UNDERSTAND THIS AGREEMENT, AND THAT THEY HAVE BEEN
ADVISED TO SEEK AND HAVE SOUGHT OR WAIVED INDEPENDENT LEGAL COUNSEL OF THEIR
CHOICE TO AID IN THEIR UNDERSTANDING HEREOF.

 
 
Page 13 of 14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
the day and year first appearing above by their duly authorized officers, as set
forth below.


GREENSHIFT CORPORATION (F/K/A GS CLEANTECH CORPORATION)


By: /s/ Kevin Kreisler
       KEVIN KREISLER
       Chairman


EXECUTIVE


By: /s/ Edward Carroll
       EDWARD CARROLL
       Individually


 
Page 14 of 14

--------------------------------------------------------------------------------

 
 
EXHIBIT A


SERIES B CONVERSION NOTICE


(To be executed by the Employee in order to convert Employee Series B Shares)


TO:           GREENSHIFT CORPORATION (F/K/A GS CLEANTECH CORPORATION)


The undersigned hereby irrevocably elects to convert the below indicated amount
of Employee Series B Shares into shares of GreenShift Corporation (f/k/a GS
CleanTech Corporation) ("GreenShift") common stock, according to the conditions
provided for in that certain Employment Agreement by and between the holder of
the Employee Series B Shares and GreenShift (the "Employment Agreement"), as of
the Conversion Date written below.


Conversion Date:


Total Employee Series B Preferred Shares:


Amount of Employee Series B Preferred Shares that may
be Converted Pursuant to the Employment Agreement:


Amount of Employee Series B Preferred Shares to be
Converted Pursuant to this Series B Conversion Notice:


Amount of Employee Series B Preferred Shares
Remaining After Conversion Hereunder:


Employee Name:


Employee Signature:


SPECIAL INSTRUCTIONS


Please issue the shares of GreenShift common stock to be issued hereunder in the
following name and to the following address and/or account:


Employee Brokerage Account DTC
Participant Code (if applicable):


Employee Brokerage Account
Number (if applicable):
 
 

 

--------------------------------------------------------------------------------

 